 


109 HR 3941 IH: Finding the Ultimate Energy Lifeline Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3941 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Price of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment of a working group to identify and advance the development and use of alternative sources for motor vehicle fuels. 
 

1.Short titleThis Act may be cited as the Finding the Ultimate Energy Lifeline Act of 2005 or the FUEL Act of 2005. 
2.Working group 
(a)EstablishmentThe President shall select not less than 12 and not more than 25 individuals to serve on a working group to identify for the President strategies and methods to reduce consumption of foreign oil to less than 25 percent of total United States motor vehicle fuel consumption not later than 2015. The working group shall— 
(1)identify alternative sources for motor vehicle fuels; 
(2)recommend appropriate Federal actions for the development and use of such alternative sources; 
(3)assess the effectiveness of the Federal actions carried out as described in paragraph (2); and 
(4)provide appropriate coordination of Federal efforts. 
(b)MembershipIndividuals selected under subsection (a) shall be representative of domestic industry, academia, professional societies, government agencies, Federal laboratories, previous advisory panels, and financial, environmental, and other appropriate organizations. 
(c)TermsThe term of a member of the working group shall be not more than 3 years. The President shall appoint members in a manner that allows the terms of the members serving at any time to expire at intervals so as to ensure continuity in the functioning of the working group. A member of the working group whose term is expiring may be reappointed. 
(d)ChairpersonThe working group shall have a chairperson, who shall be appointed by the President. 
(e)SupportThe Secretary of Energy shall provide resources necessary for the working group to carry out its responsibilities. 
(f)ReportsNot later than 6 months after the working group is appointed under subsection (a), and at least every 6 months thereafter, the working group shall transmit to the Congress a report on its activities. 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy such sums as may be necessary for each of the fiscal years 2007 through 2015, for purposes of this section.  
 
